Matter of Costello (2022 NY Slip Op 05473)





Matter of Costello


2022 NY Slip Op 05473


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, CURRAN, AND BANNISTER, JJ.


&em;

[*1]MATTER OF WILLIAM J. COSTELLO II, AN ATTORNEY.

Order of interim suspension entered pursuant to Judiciary Law § 90 (4).